Name: Council Decision (EU) 2015/2367 of 30 November 2015 on the position to be taken on behalf of the European Union within the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products in relation to Decision No 1/2015 regarding the amendment of Appendices 1, 2, 3, 4, 5, 6, 7, 10 and 11 to Annex 11 to the Agreement
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  agricultural activity;  international affairs;  Europe
 Date Published: 2015-12-23

 23.12.2015 EN Official Journal of the European Union L 337/128 COUNCIL DECISION (EU) 2015/2367 of 30 November 2015 on the position to be taken on behalf of the European Union within the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products in relation to Decision No 1/2015 regarding the amendment of Appendices 1, 2, 3, 4, 5, 6, 7, 10 and 11 to Annex 11 to the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1) (the Agriculture Agreement) entered into force on 1 June 2002. (2) Under Article 19(1) of Annex 11 to the Agriculture Agreement, the Joint Veterinary Committee is responsible for considering any matter arising in connection with the said Annex and its implementation, and for carrying out the tasks provided for therein. Article 19(3) of that Annex authorises the Joint Veterinary Committee to amend the Appendices to Annex 11, in particular with a view to their adaptation and updating. (3) The first subparagraph of Article 5(2) of Decision 2002/309/EC, Euratom of the Council and of the Commission (2) provides that the Community position within the Joint Committee for Agriculture and the Joint Veterinary Committee is to be adopted by the Council on a proposal from the Commission. (4) The European Union should adopt the position it is to take within the Joint Veterinary Committee regarding the necessary amendments. (5) Decision No 1/2015 of the Joint Veterinary Committee set up by the Agriculture Agreement (Decision No 1/2015 of the Joint Veterinary Committee) should enter into force on the day of its adoption. (6) In order to avoid a discontinuation of existing and well-functioning practices and to ensure a legal continuity which would not cause any foreseeable negative consequences, Decision No 1/2015 of the Joint Veterinary Committee should provide for the retroactive application of that Decision with effect from 1 January 2015, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint Veterinary Committee set up by Article 19(1) of Annex 11 to the Agriculture Agreement regarding the amendment of Appendices 1, 2, 3, 4, 5, 6, 7, 10 and 11 to Annex 11 shall be based on the draft decision of the Joint Veterinary Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 November 2015. For the Council The President Ã . SCHNEIDER (1) OJ L 114, 30.4.2002, p. 132. (2) 2002/309/EC, Euratom: Decision of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (OJ L 114, 30.4.2002, p. 1). DRAFT DECISION No 1/2015 OF THE JOINT VETERINARY COMMITTEE SET UP BY THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND THE SWISS CONFEDERATION ON TRADE IN AGRICULTURAL PRODUCTS of ¦ regarding the amendment of Appendices 1, 2, 3, 4, 5, 6, 7, 10 and 11 to Annex 11 to the Agreement THE JOINT VETERINARY COMMITTEE, Having regard to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1) and in particular Article 19(3) of Annex 11 thereto, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products ("the Agriculture Agreement") entered into force on 1 June 2002. (2) Under Article 19(1) of Annex 11 to the Agriculture Agreement, the Joint Veterinary Committee set up by the Agriculture Agreement ("the Joint Veterinary Committee") is responsible for considering any matter arising in connection with the said Annex and its implementation, and for carrying out the tasks provided for therein. Article 19(3) of that Annex authorises the Joint Veterinary Committee to amend the Appendices thereto, in particular with a view to their adaptation and updating. (3) Decision No 2/2003 of the Joint Veterinary Committee (2) amended Appendices 1, 2, 3, 4, 5, 6 and 11 to Annex 11 to the Agriculture Agreement for the first time. (4) Decision No 1/2013 of the Joint Veterinary Committee (3) last amended Appendices 1, 2, 3, 5, 6 and 10 of Annex 11 to the Agriculture Agreement. (5) A number of European Union and Swiss legislative provisions have been amended since the last amendment to Appendices 1, 2, 3, 5, 6 and 10 of Annex 11 to the Agricultural Agreement by Decision No 1/2013 of the Joint Veterinary Committee. Given the scale of the amendments, the references to the legislation were updated. (6) On 1 January 2013, the Swiss Federal Veterinary Office was transferred within the Federal Ministry of the Interior and merged with the Food Safety Division of the Federal Public Health Office to form one new agency on 1 January 2014. The new agency is called the Federal Food Safety and Veterinary Office. Following the merger, various legislative texts have had to be amended. (7) Switzerland has submitted to the Joint Veterinary Committee its plan stating the measures it intends to implement for the approval of its establishments for the purposes of Article 3 of Council Directive 2009/158/EC (4). Pursuant to the Agriculture Agreement, the Joint Veterinary Committee is the competent authority for approving this plan. (8) Until 31 December 2014, Switzerland may derogate from the Trichinella examination of carcasses and meat of domestic swine kept for fattening and slaughter in low-capacity slaughter establishments. These carcasses and meat and meat products produced from them must be marked with a special health stamp and may not be traded with the Member States of the European Union, in accordance with the provisions of Article 9a of the ordinance of the Federal Department of Home Affairs of 23 November 2005 on food products of animal origin (RS 817.022.108). Commission Regulation (EU) No 216/2014 (5) amends the specific rules applicable to the official controls on Trichinella in meat and provides for the delayed application of some provisions. In order to facilitate the gradual amendment of current practice in Switzerland, the possibility of a derogation for the Trichinella examination should be extended until 31 December 2016. (9) In order to avoid a discontinuation of existing and well-functioning practices and to ensure a legal continuity which would not cause any foreseeable negative consequences it is appropriate to apply this Decision retroactively with effect from 1 January 2015. (10) This Decision should enter into force on the day it is adopted. (11) Appendices 1, 2, 3, 4, 5, 6, 7, 10 and 11 of Annex 11 to the Agriculture Agreement should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Appendices 1, 2, 3, 4, 5, 6, 7, 10 and 11 of Annex 11 to the Agriculture Agreement are amended in accordance with Annexes I to IX to this Decision. Article 2 The plan submitted by Switzerland concerning the measures it intends to take for the approval of its establishments pursuant to Article 3 of Directive 2009/158/EC is recognised as being in line with the requirements of that Directive. Article 3 This Decision, drawn up in duplicate, shall be signed by the joint chairmen or other persons empowered to act on behalf of the Parties to the Agriculture Agreement. Article 4 This Decision shall enter into force on the day of its adoption. It shall apply retroactively with effect from 1 January 2015. Done at Berne, For the Swiss Confederation For the European Union (1) OJ L 114, 30.4.2002, p. 132. (2) Decision No 2/2003 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 25 November 2003 amending Appendices 1, 2, 3, 4, 5, 6 and 11 to Annex 11 to the Agreement (2004/78/EC) (OJ L 23, 28.1.2004, p. 27). (3) Decision No 1/2013 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 22 February 2013 regarding the amendment of Appendices 1, 2, 3, 5, 6 and 10 to Annex 11 to the Agreement (2013/479/EU) (OJ L 264, 5.10.2013, p. 1). (4) Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). (5) Commission Regulation (EU) No 216/2014 of 7 March 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (OJ L 69, 8.3.2014, p. 85). ANNEX I Appendix 1 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 1 Control measures/notification of diseases I. Foot and mouth disease A. LEGISLATION (1) European Union Switzerland Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (OJ L 306, 22.11.2003, p. 1). 1. Law on epizootic diseases (LFE; RS 916.40) of 1 July 1966, and in particular Articles 1 to 10b thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance on epizootic diseases (OFE; RS 916.401) of 27 June 1995, in particular Articles 2 (highly contagious epizootic diseases), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases), 99 to 103 (specific measures concerning foot-and-mouth disease); 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), and in particular Article 12 thereof (reference laboratory, registration, monitoring and provision of vaccine against foot-and-mouth disease). B. IMPLEMENTING ARRANGEMENTS 1. The Commission and the Federal Food Safety and Veterinary Office shall notify each other of any intention to carry out emergency vaccinations. In extreme emergencies, notification may cover the decision as taken and the rules and procedures governing its implementation. At all events, consultations must be held as soon as possible within the Joint Veterinary Committee. 2. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. 3. The joint reference laboratory for identifying the foot-and-mouth virus shall be: The Pirbright Institute, Pirbright Laboratory, Ash Road, Pirbright, Surrey, GU24 0NF, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Annex XVI to Directive 2003/85/EC. II. Classical swine fever A. LEGISLATION (2) European Union Switzerland Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (OJ L 316, 1.12.2001, p. 5). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40), and in particular Articles1 to 10b thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 2 (highly contagious epizootic diseases), 40 to 47 (disposal of animal byproducts), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases) and 116 to 121 (detection of swine fever at slaughter, specific measures to combat swine fever) thereof; 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 thereof (reference laboratory); 4. Ordinance of 25 May 2011 on the disposal of animal by-products (OESPA; RS 916.441.22). B. IMPLEMENTING ARRANGEMENTS 1. The Commission and the Federal Food Safety and Veterinary Office shall notify each other of any intention to carry out emergency vaccinations. Consultations shall be held as soon as possible within the Joint Veterinary Committee. 2. If necessary, pursuant to Article 117(5) of the Ordinance on epizootic diseases, the Federal Food Safety and Veterinary Office shall lay down technical implementing rules on the marking and treatment of meat coming from protection and surveillance zones. 3. Pursuant to Article 121 of the Ordinance on epizootic diseases, Switzerland has a plan to eradicate classical swine fever in wild pigs in accordance with Articles 15 and 16 of Directive 2001/89/EC. 4. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. 5. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 21 of Directive 2001/89/EC and Article 57 of the Law on epizootic diseases. 6. If necessary, pursuant to Article 89(2) of the Ordinance on epizootic diseases, the Federal Food Safety and Veterinary Office shall lay down technical implementing rules on serological checks on pigs in protection and surveillance zones in accordance with Chapter IV of the Annex to Commission Decision 2002/106/EC (3). 7. The joint reference laboratory for classical swine fever shall be the: Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule Hannover, 15 BÃ ¼nteweg 17, 30559 Hannover, Germany. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Annex IV to Directive 2001/89/EC. III. African swine fever A. LEGISLATION (4) European Union Switzerland Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40) and in particular Articles 1 to 10b thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 2 (highly contagious epizootic diseases), 40 and 47 (disposal of animal by-products), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases) and 116 to 121 (detection of swine fever at slaughter, specific measures to combat swine fever) thereof; 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 thereof (reference laboratory); 4. Ordinance of 25 May 2011 on the disposal of animal by-products (OESPA; RS 916.441.22). B. IMPLEMENTING ARRANGEMENTS 1. The EU reference laboratory for African swine fever is the: Centro de InvestigaciÃ ³n en Sanidad Animal, 28130 Valdeolmos, Madrid, Spain. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Annex V to Directive 2002/60/EC. 2. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. 3. If necessary, pursuant to Article 89(2) of the Ordinance on epizootic diseases, the Federal Food Safety and Veterinary Office shall lay down technical implementing rules in accordance with the provisions of Commission Decision 2003/422/EC (5) concerning the diagnosis of African swine fever. 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 20 of Directive 2002/60/EC and Article 57 of the Law on epizootic diseases. IV. African horse sickness A. LEGISLATION (6) European Union Switzerland Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (OJ L 157, 10.6.1992, p. 19). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40) and in particular Articles 1 to 10b thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 2 (highly contagious epizootic diseases), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases), 112 to 112f (specific measures concerning African horse sickness); 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 thereof (reference laboratory); 4. Ordinance of 25 May 2011 on the disposal of animal by-products (OESPA; RS 916.441.22). B. IMPLEMENTING ARRANGEMENTS 1. Where an epizootic disease of particular severity develops in Switzerland, the Joint Veterinary Committee shall meet to consider the situation. The competent Swiss authorities undertake to implement the measures found necessary in the light of that examination. 2. The joint reference laboratory for African horse sickness shall be the: Laboratorio de Sanidad y ProducciÃ ³n Animal, Ministerio de Agricultura, Pesca y AlimentaciÃ ³n, 28110 Algete, Madrid, Spain. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Annex III to Directive 92/35/EEC. 3. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 16 of Directive 92/35/EEC and Article 57 of the Law on epizootic diseases. 4. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. V. Avian influenza A. LEGISLATION (7) European Union Switzerland Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40), and in particular Articles 1 to 10b thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 2 (highly contagious epizootic diseases), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases), and 122 to 122f (specific measures concerning avian influenza) thereof; 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 (reference laboratory). B. IMPLEMENTING ARRANGEMENTS 1. The EU reference laboratory for avian influenza is the: Animal Health and Veterinary Laboratory Agency AHVLA Corporate Headquarters (Weybridge), Woodham Lane, New Haw, Addlestone, Surrey, KT15 3NB, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in point 2 of Annex VII to Directive 2005/94/EC. 2. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. 3. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 60 of Directive 2005/94/EC and Article 57 of the Law on epizootic diseases. VI. Newcastle disease A. LEGISLATION (8) European Union Switzerland Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (OJ L 260, 5.9.1992, p. 1). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40), and in particular Articles 1 to 10b (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration) thereof; 2. Ordinance of 27 June 1995 on epizootic diseases (LFE; RS 916.401), and in particular Articles 2 (highly contagious epizootic diseases), 40 to 47 (elimination of animal by-products), 49 (handling of micro-organisms which are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious diseases), 123 to 125 (specific measures concerning Newcastle disease); 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 thereof (reference laboratory); 4. Ordinance of 25 May 2011 on the disposal of animal by-products (OESPA; RS 916.441.22). B. IMPLEMENTING ARRANGEMENTS 1. The EU reference laboratory for Newcastle disease is the: Animal Health and Veterinary Laboratory Agency AHVLA Corporate Headquarters (Weybridge), Woodham Lane, New Haw, Addlestone, Surrey, KT15 3NB, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Annex V to Directive 92/66/EEC. 2. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. 3. The information provided for in Articles 17 and 19 of Directive 92/66/EEC shall be the responsibility of the Joint Veterinary Committee. 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 22 of Directive 92/66/EEC and Article 57 of the Law on epizootic diseases. VII. Diseases affecting fish and molluscs A. LEGISLATION (9) European Union Switzerland Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Articles 1 to 10 (measures against epizootic diseases) and 57 (technical implementing provisions, international cooperation); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 3 and 5 (epizootic diseases concerned), 21 to 23 (registration of fish breeding units, monitoring of staff and other obligations, health monitoring), 61 (obligations of leasers of fishing rights and of bodies responsible for monitoring fishing), 62 to 76 (general measures for combating disease), and 277 to 290 (common and specific measures relating to fish diseases, diagnostic laboratory). B. IMPLEMENTING ARRANGEMENTS 1. Flat oyster farming is not currently practised in Switzerland. Should cases of bonamiosis or marteiliosis appear, the Federal Food Safety and Veterinary Office undertakes to adopt the necessary emergency measures in accordance with the EU rules on the basis of Article 57 of the Act on epizootic diseases. 2. With a view to combating diseases affecting fish and molluscs, Switzerland shall apply the Ordinance on epizootic diseases, in particular Articles 61 (obligations of leasers of fishing rights and of bodies responsible for monitoring fishing), 62 to 76 (general measures for combating disease), 277 to 290 (specific measures relating to fish diseases, diagnostic laboratory) and 291 (epizootic diseases to be monitored). 3. The European Union reference laboratory for crustacean diseases shall be the Centre for Environment, Fisheries & Aquaculture Science (CEFAS), Weymouth Laboratory, United Kingdom. The European Union reference laboratory for fish diseases shall be the National Veterinary Institute, Technical University of Denmark, HangÃ ¸vej 2, 8200 Ã rhus, Denmark. The European Union reference laboratory for mollusc diseases shall be the Laboratoire IFREMER, BP 133, 17390 La Tremblade, France. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratories in the above capacity. The functions and tasks of the laboratories shall be as laid down in Part I of Annex VI to Directive 2006/88/EC. 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 58 of Directive 2006/88/EC and Article 57 of the Law on epizootic diseases. VIII. Transmissible spongiform encephalopathies A. LEGISLATION (10) European Union Switzerland Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 47, 31.5.2001, p. 1). 1. Ordinance of 23 April 2008 on animal protection (OPAn; RS 455.1), in particular Article 184 thereof (stunning procedures); 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 3. Law of 9 October 1992 on foodstuffs and consumer products (LDAl; RS 817.0), and in particular Articles 24 (Inspection and sampling) and 40 (Inspection of foodstuffs); 4. DFI Ordinance of 23 November 2005 on foodstuffs of animal origin (RS 817.022.108), and in particular Articles 4 and 7 thereof (parts of the carcass which may not be used); 5. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 6 (definitions and abbreviations), 34 (patents), 61 (obligation to report), 130 (surveillance of Swiss livestock), 175 to 181 (transmissible spongiform encephalopathies), 297 (internal implementation), 301 (duties of the canton veterinarian), 302 (official veterinarian) and 312 (diagnostic laboratories); 6. DFER Ordinance of 26 October 2011 on the Catalogue of feeding stuffs (OLALA; RS 916.307.1), and in particular Article 21 (tolerance, sampling, methods of analysis and transport), Annex 1.2, No 15 (land animal products), No 16 (fish, other marine animals, their products and by-products), and Annex 4.1 (substances the bringing into circulation and use of which are restricted or prohibited); 7. Ordinance of 25 May 2011 on the disposal of animal by-products (OESPA; RS 916.441.22). B. IMPLEMENTING ARRANGEMENTS 1. The EU reference laboratory for transmissible spongiform encephalopathies (TSEs) is the: Animal Health and Veterinary Laboratory Agency AHVLA Corporate Headquarters (Weybridge), Woodham Lane, New Haw, Addlestone, Surrey, KT15 3NB, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Chapter B of Annex X to Regulation (EC) No 999/2001. 2. Pursuant to Article 57 of the Law on epizootic diseases, Switzerland has established an emergency plan for implementing measures to combat TSEs. 3. Under Article 12 of Regulation (EC) No 999/2001, any animal suspected of being infected by a TSE in the Member States of the European Union shall be placed under an official movement restriction until the results of a clinical and epidemiological examination carried out by the competent authority are known, or killed for the purposes of laboratory examination under official control. In accordance with Articles 179b and 180a of the Ordinance on epizootic diseases, Switzerland has banned the slaughter of animals suspected of being infected by a TSE. Suspect animals must be killed without spilling blood and incinerated, and their brains must be analysed in the Swiss reference laboratory for TSEs. Under Article 10 of the Ordinance on epizootic diseases, Switzerland has introduced a uniform identification system for bovine animals enabling them to be traced back to the dam and herd of origin and making it possible to establish that they are not the progeny of BSE suspect females or BSE confirmed bovine animals. Pursuant to Article 179c of the Ordinance on epizootic diseases, Switzerland slaughters animals infected with BSE, at the latest by the end of the production phase, all animals of the bovine species born between one year before and one year after the birth of the contaminated animal and which, over this period of time, were part of the herd, and all the direct descendants of the contaminated cows born in the two years which preceded the diagnosis. 4. Pursuant to Article 180b of the Ordinance on epizootic diseases, Switzerland slaughters animals infected with scrapie, their dams and the direct descendants of contaminated dams, as well as all the other sheep and goats in the herd, with the exception of:  sheep carrying at least one ARR allele and no VRQ allele; and  animals less than two months old which are intended solely for slaughter. The head and organs of the abdominal cavity of these animals are disposed of in accordance with the provisions of the Ordinance on the disposal of animal by-products. By way of exception, in the case of breeds which are low in number, the herd does not have to be slaughtered. In this case, the herd is placed under official veterinary surveillance for a period of two years during which a clinical examination of the animals in the herd is carried out twice a year. If during this period animals are presented for slaughter, their heads, including tonsils, are subjected to an analysis by the Swiss reference laboratory for TSEs. These measures are reviewed according to the findings from animal health monitoring. In particular, the monitoring period is extended if a new case of the disease is detected in the herd. In the event of a confirmed case of BSE in a sheep or goat, Switzerland undertakes to apply the measures laid down in Annex VII to Regulation (EC) No 999/2001. 5. Under Article 7 of Regulation (EC) No 999/2001, the Member States of the European Union prohibit the feeding of processed animal proteins to farmed animals which are kept, fattened or bred for the production of food. There is a total prohibition on feeding proteins derived from animals to ruminants in the Member States of the European Union. Under Article 27 of the Ordinance on the elimination of animal by-products (OESPA), Switzerland has introduced a total prohibition on the feeding of animal protein to farmed animals. 6. Under Article 6 of Regulation (EC) No 999/2001 and in accordance with Chapter A of Annex III to that Regulation, the Member States of the European Union are to introduce an annual BSE monitoring programme. This plan includes a rapid BSE test for all cattle more than 24 months old subject to emergency slaughter, animals which have died on the farm or were found to be ill during the ante mortem inspection and all animals more than 30 months old slaughtered for human consumption. The rapid BSE tests used by Switzerland are listed in Chapter C of Annex X to Regulation (EC) No 999/2001. Pursuant to Article 176 of the Ordinance on epizootic diseases, Switzerland carries out an obligatory rapid BSE test on all cattle older than 48 months that have died or been killed for reasons other than slaughter, been taken diseased to the slaughterhouse or have suffered an accident. 7. Under Article 6 of Regulation (EC) No 999/2001 and in accordance with Chapter A of Annex III to that Regulation, the Member States of the European Union are to introduce an annual monitoring programme for scrapie. Pursuant to the provisions of Article 177 of the Ordinance on epizootic diseases, Switzerland has introduced a TSE monitoring programme for ovine and caprine animals more than 12 months old. Animals which are subject to emergency slaughter, have died on the farm or have been found to be ill during the ante mortem inspection and all animals slaughtered for human consumption were examined over the period from June 2004 to July 2005. As all the samples tested negative for BSE, samples for monitoring purposes are taken from clinical suspect animals, animals subject to emergency slaughter and animals which died on the farm. The recognition of similarities in legislation governing the monitoring of TSEs in ovine and caprine animals will be reconsidered by the Joint Veterinary Committee. 8. The Joint Veterinary Committee is responsible for providing the information required in Article 6 and Chapter B of Annex III and in Annex IV (3.III) to Regulation (EC) No 999/2001. 9. On-the-spot inspections are carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 21 of Regulation (EC) No 999/2001 and Article 57 of the Law on epizootic diseases. C. ADDITIONAL INFORMATION 1. From 1 January 2003, and pursuant to the Ordinance of 10 November 2004 on the allocation of contributions to cover the costs of eliminating animal waste (RS 916.407), Switzerland has introduced a financial incentive for farms on which bovine animals are born and slaughterhouses where they are slaughtered, provided they comply with the procedures for declaring animal movements as provided for in the legislation in force. 2. Under Article 8 of Regulation (EC) No 999/2001 and in accordance with point 1 of Annex XI to that Regulation, the Member States of the European Union are to remove and destroy specified risk materials (SRMs). The list of SRMs removed from bovine animals comprises the skull, excluding the mandible but including the brain and eyes, and the spinal cord of bovine animals aged over 12 months; the spinal column, excluding the vertebrae of the tail, the spinous and transversal processes of the cervical and lumbar vertebrae and the median sacral crest and the wings of the sacrum, but including the dorsal root ganglia and spinal cord of bovine animals aged over 24 months; the tonsils, the intestines from the duodenum to the rectum and the mesentery of bovine animals of all ages. The list of SRMs removed from ovine and caprine animals comprises the skull, including the brain and eyes, the tonsils and the spinal cord of ovine and caprine animals aged over 12 months or which have a permanent incisor erupted through the gum, and the spleen and ileum of ovine and caprine animals of all ages. Under Article 179d of the Ordinance on epizootic diseases and Article 4 of the Ordinance on foodstuffs of animal origin, Switzerland has introduced a policy of removing SRMs from the animal and human food chains. The list of SRMs removed from bovine animals comprises in particular the spinal column of animals aged over 30 months, and the tonsils, intestines from the duodenum to the rectum, and mesentery of animals of all ages. Under Article 180c of the Ordinance on epizootic diseases and Article 4 of the Ordinance on foodstuffs of animal origin, Switzerland has introduced a policy of removing SRMs from the animal and human food chains. The list of SRMs removed from ovine and caprine animals includes in particular the brain in the cranial cavity, the spinal cord with the dura mater and the tonsils of animals aged over 12 months or which have a permanent incisor erupted through the gum, and the spleen and ileum of animals of all ages. 3. Regulation (EC) No 1069/2009 of the European Parliament and of the Council (11) and Commission Regulation (EU) No 142/2011 (12) lay down health rules concerning animal by-products not intended for human consumption in the Member States of the European Union. Under Article 22 of the Ordinance on the elimination of animal by-products, Switzerland is to incinerate category 1 animal by-products, including specified risk materials and animals which have died on the farm. IX. Bluetongue A. LEGISLATION (13) European Union Switzerland Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (OJ L 327, 22.12.2000, p. 74). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), and in particular Articles 1 to 10 thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 2 (highly contagious epizootic diseases), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases), 239a to 239h (specific measures concerning bluetongue); 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 thereof (reference laboratory). B. IMPLEMENTING ARRANGEMENTS 1. The EU reference laboratory for bluetongue is: The Pirbright Institute, Pirbright Laboratory, Ash Road, Pirbright, Surrey, GU24 0NF, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Chapter B of Annex II to Directive 2000/75/EC. 2. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Federal Food Safety and Veterinary Office. 3. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 17 of Directive 2000/75/EC and Article 57 of the Law on epizootic diseases. X. Zoonoses A. LEGISLATION (14) European Union Switzerland 1. Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (OJ L 325, 12.12.2003, p. 1); 2. Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 on the monitoring of zoonoses and zoonotic agents, amending Council Decision 90/424/EEC and repealing Council Directive 92/117/EEC (OJ L 325, 12.12.2003, p. 31). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), and in particular Articles 291a to 291e (special provisions on zoonoses); 3. Law of 9 October 1992 on foodstuffs and consumer products (LDAl; RS 817.0); 4. Ordinance of 23 November 2005 on foodstuffs and consumer products (ODAlOUs; RS 817.02); 5. Ordinance of the DFI of 23 November 2005 on hygiene (OHyg; RS 817.024.1); 6. Federal Law of 18 December 1970 on protection against infectious diseases in humans (Epidemics Law, RS 818.101); 7. Ordinance of 13 January 1999 on the declaration of infectious diseases in humans (Declaration ordinance; RS 818.141.1). B. IMPLEMENTING ARRANGEMENTS 1. The EU reference laboratories are the following:  EU reference laboratory for the analysis and testing of zoonoses (salmonella): Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne (RIVM) 3720 BA Bilthoven Netherlands  EU reference laboratory for the monitoring of marine biotoxins: Agencia EspaÃ ±ola de Seguridad Alimentaria (AESA): 36200 Vigo Spain  EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs: The laboratory of the Centre for Environment, Fisheries and Aquaculture Science (CEFAS), Weymouth Dorset DT4 8UB United Kingdom  EU reference laboratory for Listeria monocytogenes: AFSSA  Laboratoire d'Ã ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (LERQAP) 94700 Maisons-Alfort France  EU reference laboratory for Coagulase positive Staphylococci, including Staphylococccus aureus: AFSSA  Laboratoire d'Ã ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (LERQAP) 94700 Maisons-Alfort France  EU reference laboratory for Escherichia coli, including Verotoxigenic E. coli (VTEC): Istituto Superiore di SanitÃ (ISS) 00161 Rome Italy  EU reference laboratory for Campylobacter: Statens VeterinÃ ¤rmedicinska Anstalt (SVA) 751 89 Uppsala Sweden  EU reference laboratory for parasites (in particular Trichinella, Echinococcus and Anisakis): Istituto Superiore di SanitÃ (ISS) 00161 Rome Italy  EU reference laboratory for antimicrobial resistance: Danmarks FÃ ¸devareforskning (DFVF) 1790 Copenhagen V Denmark 2. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratories in the above capacity. The functions and tasks of these laboratories shall be as laid down in Regulation (EC) No 882/2004 of the European Parliament and of the Council (15). 3. Switzerland shall transmit to the Commission every year by the end of May a report on trends and sources of zoonoses, zoonotic agents and antimicrobial resistance, covering the data collected pursuant to Articles 4, 7 and 8 of Directive 2003/99/EC during the previous year. This report shall also include the information referred to in Article 3(2)(b) of Regulation (EC) No 2160/2003. This report shall be sent by the Commission to the European Food Safety Authority with a view to the publication of the summary report concerning the trends and sources of zoonoses, zoonotic agents and antimicrobial resistance in the European Union. XI. Other diseases A. LEGISLATION (16) European Union Switzerland Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), and in particular Articles 1 to 10 thereof (objectives, measures against highly contagious epizootic diseases) and 57 (technical implementation provisions, international collaboration); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 2 (highly contagious epizootic diseases), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases), 104 to 105 (specific measures concerning swine vesicular disease); 3. Ordinance of 28 June 2000 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de l'intÃ ©rieur (Org DFI; RS 172.212.1), in particular Article 12 thereof (reference laboratory). B. IMPLEMENTING ARRANGEMENTS 1. In cases as referred to in Article 6 of Directive 92/119/EEC, the information shall be submitted to the Joint Veterinary Committee. 2. The joint reference laboratory for swine vesicular disease shall be: The Pirbright Institute, Pirbright Laboratory, Ash Road, Pirbright, Surrey, GU24 0NF, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and tasks of the laboratory shall be as laid down in Annex III to Directive 92/119/EEC. 3. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established an emergency plan. This emergency plan is the subject of a technical implementation regulation No 95/65 issued by the Federal Food Safety and Veterinary Office. 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 22 of Directive 92/119/EEC and Article 57 of the Law on epizootic diseases. XII. Notification of diseases A. LEGISLATION (17) European Union Switzerland Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (OJ L 378, 31.12.1982, p. 58). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Articles 11 (diligence obligation and reporting obligation) and 57 (technical implementation provisions, international collaboration); 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), and in particular Articles 2 to 5 (targeted diseases), 59 to 65 and 291 (reporting obligation, notification), 292 to 299 (surveillance, implementation, administrative support) thereof. B. IMPLEMENTING ARRANGEMENTS The Commission, in cooperation with the Federal Food Safety and Veterinary Office, shall integrate Switzerland into the animal disease notification system provided for in Directive 82/894/EEC.. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (2) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (3) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (OJ L 39, 9.2.2002, p. 71). (4) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (5) Commission Decision 2003/422/EC of 26 May 2003 approving an African swine fever diagnostic manual (OJ L 143, 11.6.2003, p. 35). (6) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (7) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (8) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (9) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (10) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (11) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (OJ L 300, 14.11.2009, p. 1.) (12) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (13) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (14) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (15) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (16) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (17) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX II Appendix 2 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 2 Animal health: Trade and placing on the market I. Bovine animals and swine A. LEGISLATION (1) European Union Switzerland Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ L 121, 29.7.1964, p. 1977). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 27 to 31 (markets, exhibitions), 34 to 37b (trade), 73 and 74 (cleaning and disinfection), 116 to 121 (African swine fever), 135 to 141 (Aujeszky's disease), 150 to 157 (bovine brucellosis), 158 to 165 (tuberculosis), 166 to 169 (enzootic bovine leucosis), 170 to 174 (IBR/IPV), 175 to 181 (spongiform encephalopathies), 186 to 189 (bovine genital infections), 207 to 211 (porcine brucellosis), 301 (approval of holdings, insemination and semen storage centres, embryo transfer units, markets and other similar establishments or events) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. Pursuant to Article 301(1)(i) of the Ordinance on epizootic diseases, the cantonal veterinarian shall authorise holdings, markets and other similar establishments or events as defined in Article 2 of Directive 64/432/EEC. For the purposes of this Annex, in accordance with Articles 11, 12 and 13 of Directive 64/432/EEC, Switzerland shall draw up a list of its approved assembly centres, transporters and traders. 2. The information provided for in Article 11(3) of Directive 64/432/EEC shall be submitted to the Joint Veterinary Committee. 3. For the purposes of this Annex, Switzerland is recognised as fulfilling the conditions laid down in Point 7 of Part II of Annex A to Directive 64/432/EEC as regards bovine brucellosis. In order to maintain its status as having an officially brucellosis-free bovine herd, Switzerland undertakes to meet the following conditions: (a) any animal of the bovine species suspected of being infected with brucellosis shall be reported to the competent authorities and the animal concerned shall undergo the official tests for brucellosis, comprising at least two serological tests with complement fixation and a microbiological examination of suitable samples taken in cases of abortion; (b) until such time as suspicion of the disease is lifted, i.e. when the tests provided for in point (a) have produced negative results, the officially brucellosis-free status of the herd to which the animal (or animals) of the bovine species suspected of infection belongs shall be suspended. Detailed information concerning herds testing positive and an epidemiological report shall be submitted to the Joint Veterinary Committee. If any of the conditions laid down in Point 7 of Part II of Annex A to Directive 64/432/EEC is not fulfilled by Switzerland, the Federal Food Safety and Veterinary Office shall immediately notify the Commission. The situation shall be considered within the Joint Veterinary Committee with a view to reviewing this paragraph. 4. For the purposes of this Annex, Switzerland is recognised as fulfilling the conditions laid down in point 4 of Part I of Annex A to Directive 64/432/EEC as regards bovine tuberculosis. In order to maintain its status as having an officially tuberculosis-free bovine herd, Switzerland undertakes to meet the following conditions: (a) an identification system shall be introduced allowing each bovine animal to be traced back to its herd of origin; (b) all slaughtered animals shall undergo a post mortem inspection carried out by an official veterinarian; (c) any suspected cases of tuberculosis in live, dead or slaughtered animals shall be reported to the competent authorities; (d) in each case the competent authorities shall carry out the investigations necessary to establish whether the suspected disease is present, including upstream research on herds of origin and transit herds; where lesions suspected to have been caused by tuberculosis are discovered during an autopsy or at the time of slaughter, the competent authorities shall have a laboratory examination conducted on the lesions; (e) the officially tuberculosis-free status of the herds of origin and transit herds to which the bovine animal suspected of infection belong shall be suspended until clinical, laboratory or tuberculin tests have confirmed that no bovine tuberculosis is present; (f) where tuberculin, clinical or laboratory tests confirm that tuberculosis is present, the officially tuberculosis-free status of the herds of origin and transit herds shall be withdrawn; (g) officially tuberculosis-free status shall not be established until all the animals suspected of being infected have been removed from the herd, the premises and equipment have been disinfected, and all the remaining animals aged over six weeks have reacted negatively to at least two official intradermal injections of tuberculin pursuant to Annex B to Directive 64/432/EEC, the first being carried out at least six months after the infected animal has left the herd and the second at least six months after the first. Detailed information on the infected herds and an epidemiological report shall be submitted to the Joint Veterinary Committee. If any of the conditions laid down in the first subparagraph of point 4 of Part II of Annex A to Directive 64/432/EEC is not fulfilled by Switzerland, the Federal Food Safety and Veterinary Office shall immediately notify the Commission. The situation shall be considered within the Joint Veterinary Committee with a view to reviewing this paragraph. 5. For the purposes of this Annex, Switzerland is recognised as fulfilling the conditions laid down in Section F of Chapter I of Annex D to Directive 64/432/EEC as regards enzootic bovine leucosis. In order to maintain its status as having an officially enzootic bovine leucosis-free herd, Switzerland undertakes to meet the following conditions: (a) the Swiss herd must be monitored by sampling. The size of the sample shall be such that it can be declared with 99 % reliability that less than 0.2 % of herds are infected with enzootic bovine leucosis; (b) all slaughtered animals shall undergo a post mortem inspection carried out by an official veterinarian; (c) any suspected cases of enzootic bovine leucosis found in clinical examinations, autopsies or checks on meat shall be reported to the competent authorities; (d) where enzootic bovine leucosis is suspected or found to be present, the officially leucosis-free status of the herd shall be suspended until the isolation period is terminated; (e) the isolation period shall be terminated when, after the infected animals and, where appropriate, their calves have been eliminated, two serological examinations carried out at an interval of at least 90 days have produced negative results. If enzootic bovine leucosis has been found in 0.2 % of herds, the Federal Food Safety and Veterinary Office shall immediately notify the Commission. The situation shall be considered within the Joint Veterinary Committee with a view to reviewing this paragraph. 6. For the purposes of this Annex, Switzerland is recognised as officially free from infectious bovine rhinotracheitis. In order to maintain that status, Switzerland undertakes to meet the following conditions: (a) the Swiss herd must be monitored by sampling. The size of the sample shall be such that it can be declared with 99 % reliability that less than 0.2 % of herds are infected with infectious bovine rhinotracheitis; (b) breeding bulls aged over 24 months shall undergo an annual serological examination; (c) any suspected cases of infectious bovine rhinotracheitis shall be reported to the competent authorities and the animals concerned shall undergo official tests for infectious bovine rhinotracheitis, comprising virological or serological tests; (d) where infectious bovine rhinotracheitis is suspected or found to be present, the officially infection-free status of the herd shall be suspended until the isolation period is terminated; (e) the isolation period shall be terminated when a serological examination carried out at least 30 days after the infected animals have been eliminated produces negative results. By virtue of the recognised status of Switzerland, Decision 2004/558/EC (2) shall apply mutatis mutandis. The Federal Food Safety and Veterinary Office shall immediately notify the Commission of any change in the conditions on which recognition of that status is based. The situation shall be considered within the Joint Veterinary Committee with a view to reviewing this paragraph. 7. For the purposes of this Annex, Switzerland is recognised as officially free from Aujeszky's disease. In order to maintain that status, Switzerland undertakes to meet the following conditions: (a) the Swiss herd must be monitored by sampling. The size of the sample shall be such that it can be declared with 99 % reliability that less than 0.2 % of herds are infected with Aujeszky's disease; (b) any suspected cases of Aujeszky's disease shall be reported to the competent authorities and the animals concerned shall undergo official tests for Aujeszky's disease including virological or serological tests; (c) where Aujeszky's disease is suspected or found to be present, the officially infection-free status of the herd shall be suspended until the isolation period is terminated; (d) Isolation shall be terminated when, after the infected animals have been eliminated, two serological examinations of all breeding animals and a representative number of fattening animals carried out at an interval of least 21 days have produced negative results. By virtue of the recognised status of Switzerland, Commission Decision 2008/185/EC (3) shall apply mutatis mutandis. The Federal Food Safety and Veterinary Office shall immediately notify the Commission of any change in the conditions on which recognition of that status is based. The situation shall be considered within the Joint Veterinary Committee with a view to reviewing this paragraph. 8. The question of possible additional guarantees concerning transmissible gastroenteritis of pigs (TGE) and porcine reproductive and respiratory syndrome (PRRS) shall be considered as soon as possible by the Joint Veterinary Committee. The Commission shall inform the Federal Food Safety and Veterinary Office of any developments. 9. In Switzerland the Institute for Veterinary Bacteriology of the University of Zurich is responsible for the official testing of tuberculins within the meaning of point 4 of Annex B to Directive 64/432/EEC. 10. The Centre for Zoonotic Diseases, Bacterial Diseases and Antimicrobial Resistance (ZOBA) shall be responsible for the official testing of antigens (brucellosis) in Switzerland in accordance with point 4 of Annex C to Directive 64/432/EEC. 11. Bovine animals and swine traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the models set out in Annex F to Directive 64/432/EEC. The following adaptations shall apply:  Model 1: in section C, the certifications are adapted as follows:  in point 4, relating to the additional guarantees, the following shall be added to the indents:  disease: infectious bovine rhinotracheitis,  in accordance with Commission Decision 2004/558/EC, which shall apply mutatis mutandis; .  Model 2: in section C, the certifications are adapted as follows:  in point 4, relating to the additional guarantees, the following shall be added to the indents:  'disease: Aujeszky's,  in accordance with Commission Decision 2008/185/EC, which shall apply mutatis mutandis;'. 12. For the purposes of applying this Annex, bovine animals traded between the Member States of the European Union and Switzerland shall be accompanied by additional health certificates containing the following health declarations:  Bovine animals:  are identified by a permanent identification system enabling them to be traced back to the dam and herd of origin and making it possible to establish that they are not the progeny of BSE suspect or confirmed females born during the two years preceding the diagnosis;  do not come from herds where a suspected case of BSE is under investigation;  were born after 1 June 2001. II. Sheep and goats A. LEGISLATION (4) European Union Switzerland Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ L 46, 19.2.1991, p. 19). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 27 to 31 (markets, exhibitions), 34 to 37b (trade), 73 and 74 (cleaning and disinfection), 142 to 149 (rabies), 158 to 165 (tuberculosis), 180 to 180c (scrapie), 190 to 195 (ovine and caprine brucellosis), 196 to 199 (contagious agalactia), 217 to 221 (caprine arthritis/encephalitis), 233 to 236 (brucellosis in rams) and 301 (approval of holdings, insemination and semen storage centres, embryo transfer units, markets and other similar establishments or events) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 11 of Directive 91/68/EC and Article 57 of the Law on epizootic diseases. Should ovine and caprine brucellosis appear or reappear, Switzerland shall inform the Joint Veterinary Committee so that the necessary measures can be taken in line with developments in the situation. 2. For the purposes of this Annex, Switzerland is recognised as officially free from ovine and caprine brucellosis. In order to maintain that status, Switzerland undertakes to implement the measures provided for in point 2 of Section II of Chapter 1 of Annex A to Directive 91/68/EEC. 3. Ovine and caprine animals traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the models set out in Annex E to Directive 91/68/EEC. III. Equidae A. LEGISLATION (5) European Union Switzerland Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 112 to 112f (African horse disease), 204 to 206 (dourine, encephalomyelitis, infectious anaemia, glanders), and 240 to 244 (contagious equine metritis) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. For the purposes of Article 3 of Directive 2009/156/EC, information shall be submitted to the Joint Veterinary Committee. 2. For the purposes of Article 6 of Directive 2009/156/EC, information shall be submitted to the Joint Veterinary Committee. 3. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 10 of Directive 2009/156/EC and Article 57 of the Law on epizootic diseases. 4. Annexes II and III to Directive 2009/156/EEC shall apply mutatis mutandis to Switzerland. IV. Poultry and hatching eggs A. LEGISLATION (6) European Union Switzerland Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 25 (transport), 122 to 125 (avian influenza and Newcastle disease), 255 to 261 (Salmonella spp.) and 262 to 265 (avian infectious laryngotracheitis) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. In application of Article 3 of Directive 2009/158/EC, it is recognised that Switzerland has a plan setting out the measures it intends to implement for the approval of its establishments. 2. For the purposes of Article 4 of Directive 2009/158/EC, the national reference laboratory for Switzerland shall be the Institute for Veterinary Bacteriology of the University of Bern. 3. The requirement concerning eggs held prior to consignment in point (a)(i) of Article 8(1) of Directive 2009/158/EC shall apply mutatis mutandis to Switzerland. 4. For consignments of hatching eggs to the European Union, the Swiss authorities undertake to comply with the rules on marking laid down in Commission Regulation (EEC) No 617/2008 (7). 5. The holding requirement specified in point (a) of Article 10 of Directive 2009/158/EC shall apply mutatis mutandis to Switzerland. 6. The holding requirement specified in point (a) of Article 11 of Directive 2009/158/EC shall apply mutatis mutandis to Switzerland. 7. The holding requirement in point (a) of Article 14(2) of Directive 2009/158/EC shall apply mutatis mutandis to Switzerland. 8. For the purposes of this Annex, Switzerland is recognised as meeting the requirements of Article 15(2) of Directive 2009/158/EC with regard to Newcastle disease and therefore shall have the status of not vaccinating against Newcastle disease. The Federal Food Safety and Veterinary Office shall immediately notify the Commission of any change in the conditions on which recognition of that status is based. The situation shall be considered within the Joint Veterinary Committee with a view to reviewing this paragraph. 9. The references to the name of the Member State of the European Union in Article 18 of Directive 2009/158/EC shall apply mutatis mutandis to Switzerland. 10. Poultry and hatching eggs traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the models set out in Annex IV to Directive 2009/158/EC. 11. In the case of consignments from Switzerland to Finland or Sweden, the Swiss authorities undertake to supply the guarantees concerning salmonella required under EU legislation. V. Aquaculture animals and products A. LEGISLATION (8) European Union Switzerland Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), in particular Articles 3 and 5 (epizootic diseases concerned), 21 to 23 (registration of fish breeding units, monitoring of staff and other obligations, health monitoring), 61 (obligations of leasers of fishing rights and of bodies responsible for monitoring fishing), 62 to 76 (general measures for combating disease), 277 to 290 (joint and specific measures relating to fish diseases, diagnostic laboratory); 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 3. Ordinance of 18 April 2007 on the import and transit of animals by air from third countries (OITA; RS 916.443.12). B. IMPLEMENTING ARRANGEMENTS 1. For the purposes of this Annex, Switzerland is recognised as officially free from infectious salmon anaemia and infections with Marteilia refringens and Bonamia ostreae. 2. The Joint Veterinary Committee shall decide on any application of Articles 29, 40, 41, 43, 44 and 50 of Directive 2006/88/EC. 3. The animal health conditions for the placing on the market of ornamental aquatic animals, aquaculture animals intended for farming, including relaying areas, put and take fisheries and open ornamental facilities, and restocking, and aquaculture animals and products thereof intended for human consumption are laid down in Articles 4 to 9 of Commission Regulation (EC) No 1251/2008 (9). 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 58 of Directive 2006/88/EC and Article 57 of the Law on epizootic diseases. VI. Bovine embryos A. LEGISLATION (10) European Union Switzerland Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (OJ L 302, 19.10.1989, p. 1). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 56 to 58a (embryo transfer) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 15 of Directive 89/556/EC and Article 57 of the Law on epizootic diseases. 2. Bovine embryos traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the models set out in Annex C to Directive 89/556/EEC. VII. Bovine semen A. LEGISLATION (11) European Union Switzerland Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (OJ L 194, 22.7.1988, p. 10). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 51 to 55a (artificial insemination) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. For the purposes of Article 4(2) of Directive 88/407/EEC, it is noted that in Switzerland all centres keep only animals giving a negative reaction to the serum neutralisation test or the Elisa test. 2. The information provided for in Article 5(2) of Directive 88/407/EEC shall be submitted to the Joint Veterinary Committee. 3. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 16 of Directive 88/407/EC and Article 57 of the Law on epizootic diseases. 4. Bovine semen traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the model set out in Annex D to Directive 88/407/EEC. VIII. Porcine semen A. LEGISLATION (12) European Union Switzerland Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 51 to 55a (artificial insemination) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). B. IMPLEMENTING ARRANGEMENTS 1. The information provided for in Article 5(2) of Directive 90/429/EEC shall be submitted to the Joint Veterinary Committee. 2. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 16 of Directive 90/429/EC and Article 57 of the Law on epizootic diseases. 3. Porcine semen traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the model set out in Annex D to Directive 90/429/EEC. IX. Other species A. LEGISLATION (13) European Union Switzerland 1. Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54); 2. Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (OJ L 178, 28.6.2013, p. 1). 1. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401), and in particular Articles 51 to 55a (artificial insemination) and 56 to 58a (embryo transfer) thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE: RS 916.443.10); 3. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14). B. IMPLEMENTING ARRANGEMENTS 1. For the purposes of this Annex, this point shall cover trade in live animals not subject to parts I to V of this Appendix, and in semen, ova and embryos not subject to parts VI to VIII of this Appendix. 2. The European Union and Switzerland undertake not to ban or restrict trade in the live animals, semen, ova and embryos as referred to in point 1 for animal-health reasons other than those resulting from the application of this Annex, and in particular any safeguard measures taken pursuant to Article 20 thereof. 3. Ungulates of species other than those referred to in parts I, II and III of this Appendix which are traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the model set out in the first section of Part I of Annex E to Directive 92/65/EEC, bearing the declaration provided for in point 1(e) of Article 6(A) of Directive 92/65/EEC. 4. Lagomorphs traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the model set out in part 1 of Annex E to Directive 92/65/EEC, bearing where necessary the declaration provided for in the second subparagraph of Article 9(2) of Directive 92/65/EEC. The declaration may be adapted by the Swiss authorities to include in full the requirements of Article 9 of Directive 92/65/CEE. 5. The information provided for in the third subparagraph of Article 9(2) of Directive 92/65/EEC shall be submitted to the Joint Veterinary Committee. 6. Consignments of cats and dogs from the European Union to Switzerland shall be subject to the requirements of Article 10(2) of Directive 92/65/EEC. The identification system shall be the one provided for in Regulation (EU) No 576/2013. The passport to be used shall be the one provided for in Part 3 of Annex II to Implementing Regulation (EU) No 577/2013 (14). The validity of the anti-rabies vaccination, and if relevant the re-vaccination, is defined in Annex III to Regulation (EU) No 576/2013. 7. Semen, ova and embryos of the ovine or caprine species traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates as provided for by Commission Decision 2010/470/EU (15). 8. Semen of the equine species traded between the Member States of the European Union and Switzerland shall be accompanied by the health certificate provided for in Decision 2010/470/EU. 9. Ova and embryos of the equine species traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with Decision 2010/470/EU. 10. Ova and embryos of the porcine species traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with Decision 2010/470/EU. 11. Colonies of bees (hives or queens with attendants) traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the model set out in Part II of Annex E to Directive 92/65/EEC. 12. Animals, semen, embryos and ova from bodies, institutes or centres approved in accordance with Annex C to Directive 92/65/EEC traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the model set out in Part III of Annex E to Directive 92/65/EEC. 13. For the purposes of Article 24 of Directive 92/65/EEC, the information provided for in paragraph 2 of that Article shall be submitted to the Joint Veterinary Committee. X. Non-commercial movements of pet animals A. LEGISLATION (16) European Union Switzerland Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (OJ L 178, 28.6.2013, p. 1). Ordinance of 28 November 2014 on the importation, transit and exportation of pet animals (OITE-AC; RS 916.443.14). B. IMPLEMENTING ARRANGEMENTS 1. The identification system shall be the one provided for in Regulation (EC) No 576/2013. 2. The validity of the anti-rabies vaccination, and if relevant the re-vaccination, is defined in Annex III to Regulation (EU) No 576/2013. 3. The model passport to be used is that provided for in Part 3 of Annex III to Regulation (EU) No 577/2013. The additional requirements relating to this passport are laid down in Part 4 of Annex III to Regulation (EU) No 577/2013. 4. For the purposes of this Appendix, the provisions of Chapter II of Regulation (EU) No 576/2013 shall apply mutatis mutandis to the non-commercial movement of pet animals between the Member States of the European Union and Switzerland. Documentary and identity checks that have to be carried out for non-commercial movements of pet animals to Switzerland from a Member State of the European Union shall be carried out in line with Article 33 of Regulation (EU) No 576/2013.. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). (3) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). (4) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (5) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (6) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (7) Commission Regulation (EC) No 617/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks (OJ L 168, 28.6.2008, p. 5). (8) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (9) Commission Regulation (EC) No 1251/2008 of 12 December 2008 implementing Council Directive 2006/88/EC as regards conditions and certification requirements for the placing on the market and the import into the Community of aquaculture animals and products thereof and laying down a list of vector species (OJ L 337, 16.12.2008, p. 41). (10) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (11) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (12) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (13) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (14) Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (OJ L 178, 28.6.2013, p. 109). (15) Commission Decision 2010/470/EU of 26 August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (OJ L 228, 31.08.2010, p. 15). (16) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX III Appendix 3 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 3 Imports of live animals, their semen, ova and embryos from third countries I. EUROPEAN UNION  LEGISLATION (1) A. Ungulates, excluding equidae Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (OJ L 139, 30.4.2004, p. 321). B. Equidae Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). C. Poultry and hatching eggs Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). D. Aquaculture animals Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). E. Bovine embryos Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (OJ L 302, 19.10.1989, p. 1). F. Bovine semen Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (OJ L 194, 22.7.1988, p. 10). G. Porcine semen Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62). H. Other live animals 1. Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). 2. Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (OJ L 178, 28.6.2013, p. 1). I. Other specific provisions 1. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stock farming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3); 2. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10). II. SWITZERLAND  LEGISLATION (2) 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40). 2. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401). 3. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE). RS916.443.10). 4. Ordinance of 18 April 2007 on the import and transit of animals by air from third countries (OITA; RS 916.443.12). 5. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13). 6. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106). 7. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14). 8. Ordinance of 18 August 2004 on veterinary medicinal products (OMÃ ©dV; RS 812.212.27). 9. Ordinance of 30 October 1985 on the fees levied by the Federal Food Safety and Veterinary Office (Ordinance on the Fees of the Federal Food Safety and Veterinary Office; RS 916.472). III. IMPLEMENTING ARRANGEMENTS The Federal Food Safety and Veterinary Office shall apply, simultaneously with the Member States of the European Union, the import conditions set out in the acts mentioned in part I of this Appendix, the implementing measures and the lists of establishments from which the corresponding imports are authorised. This undertaking shall apply to all the relevant acts, irrespective of their date of adoption. The Federal Food Safety and Veterinary Office may adopt more restrictive measures and require additional guarantees. Consultations shall be held within the Joint Veterinary Committee to find suitable solutions. The Federal Food Safety and Veterinary Office and the Member States of the European Union shall notify each other of the specific import conditions established bilaterally, which have not been harmonised at Union level. For the purposes of this Annex, for Switzerland, the institutions accepted as approved centres in accordance with Annex C to Directive 92/65/EEC shall be published on the website of the Federal Food Safety and Veterinary Office.. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (2) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX IV Appendix 4 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 4 Zootechnical provisions, including those governing imports from third countries A. LEGISLATION (1) European Union Switzerland 1. Council Directive 2009/157/EEC of 30 November 2009 on pure-bred breeding animals of the bovine species (OJ L 323, 10.12.2009, p. 1); 2. Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (OJ L 382, 31.12.1988, p. 36); 3. Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species (OJ L 167, 26.6.1987, p. 54); 4. Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (OJ L 194, 22.7.1988, p. 10); 5. Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6.6.1989, p. 30); 6. Council Directive 90/118/EEC of 5 March 1990 on the acceptance of pure-bred breeding pigs for breeding (OJ L 71, 17.3.1990, p. 34); 7. Council Directive 90/119/EEC of 5 March 1990 of hybrid breeding pigs for breeding (OJ L 71, 17.3.1990, p. 36); 8. Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ L 224, 18.8.1990, p. 55); 9. Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (OJ L 224, 18.8.1990, p. 60); 10. Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals and amending Directives 77/504/EEC and 90/425/EEC (OJ L 85, 5.4.1991, p. 37); 11. Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species (OJ L 178, 12.7.1994, p. 66). Ordinance of 31 October 2012 on animal breeding (OE; RS 916.310). B. IMPLEMENTING ARRANGEMENTS For the purposes of this Appendix, live animals and animal products traded between the Member States of the European Union and Switzerland shall circulate under the conditions established for trade between the Member States of the European Union. Without prejudice to the provisions on zootechnical checks in Appendices 5 and 6, the Swiss authorities undertake to ensure that Switzerland applies to its imports the same provisions as those in Council Directive 94/28/EC. Where difficulties arise, the matter shall be referred to the Joint Veterinary Committee at the request of either party.. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX V Appendix 5 of Annex 11 to the Agricultural Agreement shall be replaced by the following: "Appendix 5 Live animals, semen, ova and embryos: Border checks and inspection fees CHAPTER I General provisions  TRACES system A. LEGISLATION (1) European Union Switzerland Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (OJ L 94, 31.3.2004, p. 63). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); 2. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); 3. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 4. Ordinance of 18 April 2007 on the import and transit of animals by air from third countries (OITA; RS 916.443.12); 5. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13); 6. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106); 7. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14). B. IMPLEMENTING ARRANGEMENTS The Commission, in cooperation with the Federal Food Safety and Veterinary Office, shall integrate Switzerland into the TRACES system, in accordance with Commission Decision 2004/292/EC. If necessary, transitional and complementary measures shall be laid down by the Joint Veterinary Committee. CHAPTER II Veterinary and zootechnical controls applicable to the trade between the Member States of the European Union and Switzerland A. LEGISLATION (2) Veterinary and zootechnical checks applicable in trade between the Member States of the European Union and Switzerland shall be carried out in accordance with the provisions of the following acts: European Union Switzerland 1. Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ L 351, 2.12.1989, p. 34); 2. Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Article 57 thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 3. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106); 4. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14); 5. Ordinance of 30 October 1985 on the fees levied by the Federal Food Safety and Veterinary Office (Ordinance on the Fees of the Federal Food Safety and Veterinary Office RS 916.472). B. IMPLEMENTING ARRANGEMENTS In the cases provided for in Article 8 of Directive 90/425/EEC, the competent authorities of the place of destination shall contact the competent authorities of the place of dispatch without delay. They shall take all necessary measures and notify the competent authority of the place of dispatch and the Commission of the nature of the checks carried out, the decisions taken and the reasons for such decisions. The Joint Veterinary Committee shall be responsible for the application of the provisions of Articles 10, 11 and 16 of Directive 89/608/EEC and Articles 9 and 22 of Directive 90/425/EEC. C. SPECIAL RULES AND PROCEDURES FOR IMPLEMENTATION FOR ANIMALS SENT FOR GRAZING IN BORDER AREAS 1. Definitions Grazing: dispatching animals to a Member State of the European Union or to Switzerland with a view to grazing in a 10 km strip on either side of the border. In special, duly substantiated conditions, a wider strip on either side of the border between Switzerland and the Union may be authorised by the competent authorities concerned. Daily grazing: grazing where the animals are returned to their holding of origin in a Member State of the European Union or in Switzerland at the end of each day. 2. The provisions of Commission Decision 2001/672/EC (3) shall apply mutatis mutandis to grazing between the Member States of the European Union and Switzerland. However, for the purposes of this Annex, the following adjustments shall apply to Article 1 of Decision 2001/672/EC:  the reference to the period from 1 May to 15 October shall be replaced by "the calendar year";  for Switzerland, the parties referred to in Article 1 of Decision 2001/672/EC and referred to in the corresponding Annex shall be:  SWITZERLAND  Canton of ZÃ ¼rich  Canton of Bern/Berne  Canton of Luzern  Canton of Uri  Canton of Schwyz  Canton of Obwalden  Canton of Nidwalden  Canton of Glarus  Canton of Zug  Canton of Freiburg/Fribourg  Canton of Solothurn  Canton of Basel Stadt  Canton of Basel Land  Canton of Schaffhausen  Canton of Appenzell Ausserrhoden  Canton of Appenzell Innerrhoden  Canton of Sankt Gallen  Canton of Graubunden  Canton of Aargau  Canton of Thurgau  Canton of Ticino  Canton of Vaud  Canton of Valais/Wallis  Canton of NeuchÃ ¢tel  Canton of Geneva  Canton of Jura Pursuant to the Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), and in particular Article 7 (registration) thereof and the Ordinance of 26 November 2011 on the database on animal movements (Ordinance on the BDTA; RS 916.404.1), and in particular Section 2 (content of the database) thereof, Switzerland is to allocate to each pasturage a specific registration code which must be registered in the national database on bovine animals. 3. In the case of grazing between the Member States of the European Union and Switzerland, the official veterinarian of the country of dispatch shall: (a) on the date of issue of the certificate and no later than 24 hours before the planned date of arrival of the animals, by means of the computerised system linking veterinary authorities provided for in Article 20 of Directive 90/425/EEC, inform the competent authority of the place of destination (local veterinary unit) to which the animals have been dispatched; (b) examine the animals within 48 hours prior to their departure for the grazing ground; the animals must be duly identified; (c) issue a certificate in accordance with the model in point 9 below. 4. Throughout the duration of the grazing period, the animals shall remain under customs control. 5. The holder of the animals must: (a) agree, in a written statement, to comply with all measures taken pursuant to this Annex and any other measures introduced at local level, in the same way as any holder originating in a Member State of the European Union or Switzerland; (b) pay the costs of the checks required pursuant to this Annex; (c) cooperate fully with arrangements for customs or veterinary checks required by the authorities of the country of dispatch or of destination. 6. When the animals return at the end of the season or before, the official veterinarian of the country where the grazing ground is located shall: (a) on the date of issue of the certificate and no later than 24 hours before the planned date of arrival of the animals, by means of the computerised system linking veterinary authorities provided for in Article 20 of Directive 90/425/EEC, inform the competent authority of the place of destination (local veterinary unit) to which the animals have been dispatched; (b) examine the animals within 48 hours prior to their departure for the grazing ground; the animals must be duly identified; (c) issue a certificate in accordance with the model in point 9 below. 7. In the event of outbreaks of disease, the competent veterinary authorities shall take appropriate measures by mutual agreement. Those authorities shall consider how to cover any costs involved. If necessary, the matter shall be referred to the Joint Veterinary Committee. 8. As an exception to the rules on grazing in points 1 to 7, in the case of daily grazing between the Member States of the European Union and Switzerland: (a) the animals shall not enter into contact with animals from another holding; (b) the holders of such animals shall undertake to inform the competent veterinary authority of any contact between their animals and animals from another holding; (c) the health certificate set out in point 9 below shall be presented to the competent veterinary authorities every calendar year when the animals first enter a Member State of the European Union or Switzerland. This health certificate must be presented to the competent veterinary authorities at the request of the latter; (d) points 2 and 3 above shall apply only to the first time in each calendar year that the animals are dispatched to a Member State of the European Union or to Switzerland; (e) point 6 shall not apply; (f) the holders of animals shall undertake to inform the competent veterinary authority of the end of the grazing period. 9. Model health certificate for bovine animals sent for grazing or daily grazing in border areas and for bovine animals returning from border grazing: Model health certificate for bovine animals sent for grazing or daily grazing in border areas and for bovine animals returning from border grazing CHAPTER III Conditions for trade between the European Union and Switzerland A. LEGISLATION For the trade in live animals, their semen, ova, embryos, and the border grazing of bovine animals between the European Union and Switzerland, the health certificates are those provided for by this Annex and available in the TRACES system, pursuant to Commission Regulation (EC) No 599/2004 (4). CHAPTER IV Veterinary checks applicable to imports from third countries A. LEGISLATION (5) Checks on imports from third countries shall be carried out in accordance with the provisions of the following acts: European Union Switzerland 1. Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (OJ L 49, 19.2.2004, p. 11); 2. Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1); 3. Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (OJ L 268, 24.9.1991, p. 56); 4. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stock farming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3); 5. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10); 6. Commission Decision 97/794/EC of 12 November 1997 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries (OJ L 323, 26.11.1997, p. 31); 7. Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (OJ L 116, 4.5.2007, p. 9). 1. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 2. Ordinance of 18 April 2007 on the import and transit of animals by air from third countries (OITA; RS 916.443.12); 3. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13); 4. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106); 5. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14); 6. Ordinance of 30 October 1985 on the fees levied by the Federal Food Safety and Veterinary Office (Ordinance on the Fees of the Federal Food Safety and Veterinary Office; RS 916.472); 7. Ordinance of 18 August 2004 on veterinary medicinal products (OMÃ ©dV; RS 812.212.27). B. IMPLEMENTING ARRANGEMENTS 1. For the purposes of implementing Article 6 of Directive 91/496/EEC, the border inspection posts of the Member States of the European Union approved for veterinary checks on live animals are listed in Annex I to Decision 2009/821/EC (6). 2. For the purposes of implementing Article 6 of Directive 91/496/EEC, the border inspection posts for Switzerland shall be: Name TRACES code Type Inspection centre Type of approval ZÃ ¼rich Airport CHZRH4 A Centre 3 O - Other animals (including zoo animals) (7) Geneva Airport CHGVA4 A Centre 2 O - Other animals (including zoo animals) (7) The Joint Veterinary Committee shall be responsible for any subsequent amendments to the list of border inspection posts, their inspection centres and their type of approval. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 19 of Directive 91/496/EC and Article 57 of the Law on epizootic diseases. 3. The Federal Food Safety and Veterinary Office shall apply, simultaneously with the Member States of the European Union, the import conditions referred to in Appendix 3 of this Annex, and the implementing measures. The Federal Food Safety and Veterinary Office may adopt more restrictive measures and require additional guarantees. Consultations shall be held within the Joint Veterinary Committee to find suitable solutions. The Federal Food Safety and Veterinary Office and the Member States of the European Union shall notify each other of the specific import conditions established bilaterally which have not been harmonised at Union level. 4. The border inspection posts of the Member States of the European Union referred to in point 1 of this Section shall check imports from third countries destined for Switzerland in accordance with Section A of this Chapter. 5. The Swiss border inspection posts mentioned in point 2 shall check imports from third countries destined for the Member States of the European Union in accordance with Section A of this Chapter. CHAPTER V Specific provisions 1. IDENTIFICATION OF LIVESTOCK A. LEGISLATION (8) Checks on imports from third countries shall be carried out in accordance with the provisions of the following acts: European Union Switzerland 1. Council Directive 2008/71/EC of 15 July 2008 on the identification and registration of pigs (OJ L 213, 8.8.2008, p. 31). 2. Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (OJ L 204, 11.8.2000, p. 1). 1. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), and in particular Articles 7 to 15f (registration and identification) thereof; 2. Ordinance of 26 October 2011 on the database on animal movements (RS 916.404.1). B. IMPLEMENTING ARRANGEMENTS a. The Joint Veterinary Committee shall be responsible for the application of Article 4(2) of Directive 2008/71/EC. b. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 22 of Regulation (EC) No 1760/2000, Article 57 of the Act on epizootic diseases and Article 1 of the Ordinance of 23 October 2013 on the coordination of inspections of agricultural holdings (OCI, RS 910.15). 2. ANIMAL WELFARE A. LEGISLATION (9) European Union Switzerland 1. Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (OJ L 3, 5.1.2005, p. 1). 2. Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for control posts and amending the route plan referred to in the Annex to Directive 91/628/EEC (OJ L 174, 2.7.1997, p. 1). 1. Federal Law of 16 December 2005 on animal welfare (LPA; RS 455), and in particular Articles 15 and 15a (principles, international transports of animals); 2. Ordinance of 23 April 2008 on animal welfare (OPAn; RS 455.1), and in particular Articles 169 to 176 (international transports of animals). B. IMPLEMENTING ARRANGEMENTS (a) The Swiss authorities undertake to comply with the provisions of Regulation (EC) No 1/2005 for trade between Switzerland and the European Union and for imports from third countries. (b) In the cases provided for in Article 26 of Regulation (EC) No 1/2005, the competent authorities of the place of destination shall contact the competent authorities of the place of departure without delay. (c) The Joint Veterinary Committee shall be responsible for the application of Articles 10, 11 and 16 of Directive 89/608/EEC. (d) On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance, in particular, with Article 28 of Regulation (EC) No 1/2005 and Article 208 of the Ordinance of 23 April 2008 on animal welfare (OPAn; RS455.1); (e) Pursuant to the provisions of Article 15a (3) of the Federal Act of 16 December 2005 on animal welfare (LPA; RS 455), transit via Switzerland of bovine animals, sheep, goats and pigs, horses for slaughter and poultry for slaughter is authorised only by rail or aeroplane. This matter shall be examined by the Joint Veterinary Committee. 3. FEES 1. No fees shall be charged for veterinary checks carried out in trade between the Member States of the European Union and Switzerland. 2. The veterinary authorities undertake the charge the fees provided for in Regulation (EC) No 882/2004 of the European Parliament and of the Council for veterinary checks of imports from third countries.". (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (2) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (3) Commission Decision 2001/672/EC of 20 August 2001 laying down special rules applicable to movements of bovine animals when put out to summer grazing in mountain areas (OJ L 235, 4.9.2001, p. 23). (4) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). (5) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (6) + Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (7) By reference to the approval categories defined in Decision 2009/821/EC. (8) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (9) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX VI Appendix 6 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 6 Animal products CHAPTER I Sectors where recognition of equivalence is mutual Animal products for human consumption  The definitions of Regulation (EC) No 853/2004 shall apply mutatis mutandis. Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. Exports from the European Union to Switzerland and exports from Switzerland to the European Union Trade conditions Equivalence European Union Switzerland Animal health 1. Fresh meat including minced meat, meat preparations, meat products, unprocessed fats and rendered fats Domestic ungulates Domestic solipeds Directive 64/432/EEC Directive 2002/99/EC (1) Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes (3) 2. Farmed game meat, meat preparations and meat products Farmed land mammals other than those cited above Directive 64/432/EEC Directive 92/118/EEC (2) Directive 2002/99/EC Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes Farmed ratites Lagomorphs Directive 92/118/EEC Directive 2002/99/EC Yes 3. Wild game meat, meat preparations and meat products Wild ungulates Lagomorphs Other land mammals Feathered wild game Directive 2002/99/EC Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes 4. Fresh poultry meat, meat preparations, meat products, fats and rendered fats Poultry Directive 92/118/EEC Directive 2002/99/EC Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes 5. Stomachs, bladders and intestines Cattle Sheep and goats Swine Directive 64/432/EEC Directive 92/118/EEC Directive 2002/99/EC Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes (3) 6. Bone and bone products Domestic ungulates Domestic solipeds Other farmed or wild land mammals Poultry, ratites and feathered wild game Directive 64/432/EEC Directive 92/118/EEC Directive 2002/99/EC Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401) Yes (3) 7. Processed animal proteins, blood and blood products Domestic ungulates Domestic solipeds Other farmed or wild land mammals Poultry, ratites and feathered wild game Directive 64/432/EEC Directive 92/118/EEC Directive 2002/99/EC Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes (3) 8. Gelatine and collagen Directive 2002/99/EC Regulation (EC) No 999/2001 Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes (3) 9. Milk and milk products Directive 64/432/EEC Directive 2002/99/EC Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes 10. Eggs and egg products Directive 2002/99/EC Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes 11. Fishery products, bivalve molluscs, echinoderms, tunicates and marine gastropods Directive 2006/88/EC Directive 2002/99/EC Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes 12. Honey Directive 92/118/EEC Directive 2002/99/EC Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes 13. Snails and frogs' legs Directive 92/118/EEC Directive 2002/99/EC Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Yes Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. Exports from the European Union to Switzerland and exports from Switzerland to the European Union Trade conditions Equivalence European Union Switzerland Public health Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies, OJ L 147, 31.5.2001, p. 1). Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206): Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1). Federal Law of 9 October 1992 on foodstuffs and consumer products (LDAL; RS 817.0); Ordinance of 23 April 2008 on animal protection (OPAn; RS 455.1); Ordinance of 16 November 2011 concerning the basic training, training leading to qualifications and ongoing training of persons working in the Public Veterinary Service (RS 916.402); Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); Ordinance of 23 November 2005 on primary production (OPPr; RS 916.020); Ordinance of 23 November 2005 on the slaughter of livestock and the checking of meat (OabCV; RS 817.190); Ordinance of 23 November 2005 on foodstuffs and consumer products (ODAlOUs; RS 817.02); DFI Ordinance of 23 November 2005 on the implementation of foodstuffs legislation (RS 817.025.21). DEFR Ordinance of 23 November 2005 on hygiene in primary production (OHyPPr; RS916.020.1); DFI Ordinance of 23 November 2005 on hygiene (OhyG; RS 817.024.1); DFI Ordinance of 23 November 2005 on hygiene during the slaughter of livestock (OHyAb; RS817.190.1); DFI Ordinance of 23 November 2005 on foodstuffs of animal origin (RS 817.022.108). Yes, subject to special conditions Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) 854/2004 (OJ L 338, 22.12.2005, p. 27). Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (OJ L 338, 22.12.2005, p. 60). Protection of animals Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (OJ L 303, 18.11.2009, p. 1). Federal Law of 16 December 2005 on animal protection (LPA; RS 455); Ordinance of 23 April 2008 on animal protection (OPAn; RS 455.1); OVF Ordinance of 12 August 2010 on the protection of animals at the time of slaughter (OPAnAb; RS455.110.2); Ordinance of 23 November 2005 on the slaughter of livestock and the checking of meat (OabCV; RS 817.190); Yes, subject to special conditions Special conditions (1) Animal products intended for human consumption which are traded between the Member States of the European Union and Switzerland shall be moved only under the same conditions as animal products intended for human consumption which are traded between the Member States of the European Union, also as regards animal protection at the time of slaughter. Where necessary, these products are accompanied by the health certificates required for trade between the Member States of the European Union or defined in this Annex and available in the TRACES system. (2) Switzerland will draw up a list of its establishments approved in accordance with Article 31 (registration/approval of establishments) of Regulation (EC) No 882/2004. (3) For its imports, Switzerland shall apply the same provisions as those applicable at Union level. (4) The competent authorities of Switzerland may not make use of the exemption from the Trichinella examination as provided for in Article 3(2) of Regulation (EC) No 2075/2005. Where this exemption is used, the competent authorities of Switzerland undertake to notify the Commission by written procedure of the list of regions where the risk of Trichinella in domestic swine is officially recognised as negligible. The Member States of the European Union shall have three months from receipt of the notification to send written comments to the Commission. If the Commission or a Member State of the European Union raises no objections, the region is recognised as a region presenting a negligible Trichinella risk, and domestic swine coming from that region shall be exempted from examination for Trichinella at the time of slaughter. The provisions of Article 3(3) of Regulation (EC) No 2075/2005 shall apply mutatis mutandis. (5) The detection methods described in Chapters I and II of Annex I to Regulation (EC) No 2075/2005 shall be used in Switzerland for the Trichinella examinations. However, no use shall be made of the trichinoscopic examination described in Chapter III of Annex I to Regulation (EC) No 2075/2005. (6) The competent authorities of Switzerland may derogate from the Trichinella examination of carcasses and meat of domestic swine kept for fattening and slaughter in low-capacity slaughter establishments. This provision shall apply until 31 December 2016. Pursuant to the provisions of Article 8(3) of the DFI Ordinance of 23 November 2005 on hygiene during the slaughter of livestock (OHyAb; RS 817.190.1) and Article 9(8) of the DFI Ordinance of 23 November 2005 on foodstuffs of animal origin (RS 817.022.108), these carcasses and meat of domestic swine kept for fattening and slaughter as well as meat preparations, meat products and derived processed products thereof shall be marked with a special health stamp in accordance with the model specified in the last subparagraph of Annex 9 to the DFI Ordinance of 23 November 2005 on hygiene during the slaughter of livestock. These products may not be traded with the Member States of the European Union, in accordance with the provisions of Article 9a of the DFI Ordinance on foodstuffs of animal origin of 23 November 2005. (7) Carcasses and meat of domestic swine kept for slaughter which are traded between the Member States of the European Union and Switzerland from:  holdings recognised as free from Trichinella by the competent authorities of the Member States of the European Union;  regions where the risk of Trichinella in domestic swine is officially recognised as negligible; and for which the Trichinella examination has not been carried out pursuant to the provisions of Article 3 of Regulation (EC) No 2075/2005, shall move only under the same conditions as those traded between the Member States of the European Union. (8) Pursuant to the provisions of Article 2 of the Ordinance on hygiene (RS 817.024.1), the competent authorities of Switzerland may in particular cases allow exceptions to Articles 8, 10 and 14 of the Ordinance on hygiene: (a) to meet the needs of establishments located in mountainous regions, pursuant to the Federal Law of 6 October 2006 on regional policy (RS 901.0) and the ordinance of 28 November on regional policy (RS 901.021). The competent authorities of Switzerland undertake to notify the Commission by written procedure of such adjustments. This notification shall:  provide a detailed description of the provisions for which the competent authorities of Switzerland consider that an adjustment is necessary, and indicates the nature of the adjustment in question;  describe the foodstuffs and establishments concerned;  explain the grounds for the adjustment (including, where appropriate, the provision of a summary of the risk analysis carried out and indicating any measure needed to ensure that the adjustment does not compromise the objectives of the Ordinance on hygiene (OHyg; RS 817.024.1);  give any other relevant information. The Commission and the Member States of the European Union shall have three months from the receipt of the notification to submit their written observations. If necessary, the Joint Veterinary Committee will be convened. (b) for the production of foods with traditional characteristics. The competent authorities of Switzerland undertake to notify the Commission by written procedure of such adjustments at the latest twelve months after the individual or general derogations have been granted. Each notification shall:  provide a short description of the requirements that have been adapted;  describe the foodstuffs and establishments concerned, and  give any other relevant information. (9) The Commission shall inform Switzerland of the derogations and adjustments applied in the Member States of the European Union under Article 13 of Regulation (EC) No 852/2004, Article 10 of Regulation (EC) No 853/2004, Article 13 of Regulation (EC) No 854/2003 and Article 7 of Regulation (EC) No 2074/2005. (10) Under Article 179d of the Ordinance on epizootic diseases and Article 4 of the Ordinance on foodstuffs of animal origin, Switzerland has introduced a policy of removing SRMs from the animal and human food chains. The list of SRMs removed from bovine animals comprises in particular the spinal column of animals aged over 30 months, and the tonsils, intestines from the duodenum to the rectum, and mesentery of animals of all ages. (11) The EU reference laboratories for residues of veterinary medicines and contaminants in food of animal origin are as follows: (a) For the residues listed in Annex I, Group A (1), (2), (3) and (4), Group B (2)(d) and Group B (3)(d) to Directive 96/23/EC (4): RIKILT  Institute for Food Safety, part of Wageningen UR P.O. Box 230 6700 AE Wageningen Netherlands (b) For the residues listed in Annex I, Group B (1) and B (3)(e) to Directive 96/23/EC, and carbadox and olaquindox Laboratoires d'Ã ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants ANSES  Laboratoire de FougÃ ¨res 35306 FougÃ ¨res cedex France (c) For the residues listed in Annex I, Group A (5) and Group B (2)(a), (b) and (e) to Directive 96/23/EC Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit Diedersdorfer Weg, 1 D-12277 Berlin Germany (d) For the residues listed in Annex I, Group B(3)(c) to Directive 96/23/EC Istituto Superiore di SanitÃ (ISS) Viale Regina Elena, 299 00161 Rome Italy Switzerland shall pay the costs for which it is liable for operations carried out by the laboratories in the above capacity. The competences and tasks of these laboratories are laid down in Title III and Annex VII of Regulation (EC) No 882/2004. (12) Pending recognition of the alignment of European Union legislation and the Swiss legislation, for exports to the European Union, Switzerland shall monitor compliance with the acts listed below and their implementing texts: 1. Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (OJ L 37, 13.2.1993, p. 1); 2. Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1); 3. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stock farming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3); 4. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10); 5. Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (OJ L 66, 13.3.1999, p. 16); 6. Directive 1999/3/EC of the European Parliament and of the Council of 22 February 1999 on the establishment of a Community list of foods and food ingredients treated with ionising radiation (OJ L 66, 13.3.1999, p. 24); 7. Commission Decision 2002/840/EC of 23 October 2002 adopting the list of approved facilities in third countries for the irradiation of foods (OJ L 287, 25.10.2002, p. 40); 8. Regulation (EC) No 2065/2003 of the European Parliament and of the Council of 10 November 2003 on smoke flavourings used or intended for use in or on foods (OJ L 309, 26.11.2003, p. 1); 9. Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5); 10. Regulation (EC) No 1332/2008 of the European Parliament and of the Council of 16 December 2008 on food enzymes and amending Council Directive 83/417/EEC, Council Regulation (EC) No 1493/1999, Directive 2000/13/EC, Council Directive 2001/112/EC and Regulation (EC) No 258/97 (OJ L 354, 31.12.2008, p. 7); 11. Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16); 12. Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (OJ L 354, 31.12.2008, p. 34); 13. Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1); 14. Directive 2009/32/EC of the European Parliament and of the Council of 23 April 2009 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients (OJ L 141, 6.6.2009, p. 3); 15. Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (OJ L 152, 16.6.2009, p. 11). Animal by-products not intended for human consumption  Exports from the European Union to Switzerland and exports from Switzerland to the European Union Trade conditions Equivalence European Union (5) Switzerland (5) Yes, subject to special conditions 1. Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies, (OJ L 147, 31.5.2001, p. 1). 2. Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). 3. Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). 1. Ordinance of 23 November 2005 on the slaughter of livestock and the checking of meat (OAbCV; RS 817.190); 2. DFI Ordinance of 23 November 2005 on hygiene during the slaughter of livestock (OHyAb; RS 817.190.1); 3. Ordinance of 27 June 1995 on epizootic diseases (OFE; RS 916.401); 4. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 5. Ordinance of 25 May 2011 on the disposal of animal by-products (OESPA; RS 916.441.22). Special conditions For its imports, Switzerland applies the same provisions as those under Articles 25 to 28 and 30 to 31 and Annexes XIV and XV (certificates) to Regulation (EU) No 142/2011, in accordance with Articles 41 and 42 of Regulation (EC) No 1069/2009. Trade in Category 1 and Category 2 materials shall be governed by Article 48 of Regulation (EC) No 1069/2009. Category 3 materials traded between the Member States of the European Union and Switzerland shall be accompanied by the commercial documents and health certificates provided for in Chapter III of Annex VIII to Regulation (EU) No 142/2011, in accordance with Article 17 of Regulation (EU) No 142/2011 and with Articles 21 and 48 of Regulation (EC) No 1069/2009. Pursuant to Title II, Chapter I, Section 2 of Regulation (EC) No 1069/2009 and Chapter IV and Annex IX to Regulation (EU) No 142/2011, Switzerland shall draw up the list of its corresponding establishments. CHAPTER II Sectors other than those covered by Chapter I Exports from the European Union to Switzerland and exports from Switzerland to the European Union These exports shall be subject to the same conditions as intra-Union trade. However, if relevant, a certificate attesting compliance with those conditions shall be issued by the competent authorities to accompany consignments. If necessary, models for certificates shall be discussed in the Joint Veterinary Committee.. (1) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). (2) Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ L 62, 15.3.1993, p.49). (3) The recognition of similarities in legislation governing the monitoring of TSEs in ovine and caprine animals will be reconsidered by the Joint Veterinary Committee. (4) + Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10). (5) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX VII Appendix 7 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 7 Competent Authorities PART A Switzerland Health and veterinary monitoring competences shall be shared between the authorities of the individual Cantons and those of Federal Food Safety and Veterinary Office. The following provisions shall apply:  for exports to the European Union, the Cantons shall be responsible for monitoring compliance with production conditions and requirements, and in particular statutory inspections and the issuing of health certificates attesting to compliance with the standards and requirements laid down,  the Federal Food Safety and Veterinary Office shall be responsible for overall coordination, audits of inspection systems and the necessary legislative action to ensure uniform application of standards and requirements within the Swiss market. It shall also be responsible for imports of foodstuffs of animal origin and other animal products from third countries. It shall also draw up authorisations for the export of Category 1 and 2 animal by-products to the European Union. PART B European Union Responsibility shall be shared between the national services in the individual Member States of the European Union and the European Commission. The following provisions shall apply:  for exports to Switzerland, the Member Statesof the European Union shall be responsible for monitoring compliance with production conditions and requirements, and in particular statutory inspections and the issuing of health certificates attesting to compliance with the standards and requirements laid down,  theEuropean Commission shall be responsible for overall coordination, audits of inspection systems and the necessary legislative action to ensure uniform application of standards and requirements within the Single Market.. ANNEX VIII Appendix 10 of Annex 11 to the Agricultural Agreement shall be replaced by the following: Appendix 10 Animal products: border checks and payment of fees CHAPTER I General provisions A. LEGISLATION (1) European Union Switzerland 1. Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (OJ L 94, 31.3.2004, p. 63). 2. Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Article 57 thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 3. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13); 4. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106); 5. Ordinance of 30 October 1985 on the fees levied by the Federal Food Safety and Veterinary Office (Ordinance on the Fees of the Federal Food Safety and Veterinary Office; RS 916.472). B. IMPLEMENTING ARRANGEMENTS 1. The Commission, in cooperation with the Federal Food Safety and Veterinary Office, shall integrate Switzerland into the TRACES system, in accordance with Commission Decision 2004/292/EC. 2. The Commission, in cooperation with the Federal Food Safety and Veterinary Office, shall integrate Switzerland into the rapid alert system provided for in Article 50 of Regulation (EC) No 178/2002 as regards the provisions relating to refusal to allow entry of animal products at borders. The Commission shall immediately notify Switzerland of any rejection of a batch, a container or a cargo by a competent authority at an EU/Switzerland border post. Switzerland shall immediately notify the Commission of any rejection of a batch, container or cargo of food or feed by a competent authority at a Swiss border post on the grounds of a direct or indirect risk to human health, and shall comply with the confidentiality rules provided for in Article 52 of Regulation (EC) No 178/2002. The special measures relating to this participation shall be established by the Joint Veterinary Committee. CHAPTER II Veterinary checks applicable in trade between the Member States of the European Union and Switzerland A. LEGISLATION (2) Veterinary checks applicable in trade between the Member States of the European Union and Switzerland shall be carried out in accordance with the provisions below: European Union Switzerland 1. Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ L 351, 2.12.1989, p. 34); 2. Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (OJ L 395, 30.12.1989, p. 13); 3. Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Article 57 thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 3. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13); 4. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106); 5. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14); 6. Ordinance of 30 October 1985 on the fees levied by the Federal Food Safety and Veterinary Office (Ordinance on the Fees of the Federal Food Safety and Veterinary Office RS 916.472). B. IMPLEMENTING ARRANGEMENTS In the cases provided for in Article 8 of Directive 89/662/EEC, the competent authorities of the place of destination shall contact the competent authorities of the place of dispatch without delay. They shall take all necessary measures and notify the competent authority of the place of dispatch and the Commission of the nature of the checks carried out, the decisions taken and the reasons for such decisions. The Joint Veterinary Committee shall be responsible for the application of the provisions of Articles 10, 11 and 16 of Directive 89/608/EEC and Articles 9 and 16 of Directive 89/662/EEC. CHAPTER III Veterinary checks applicable to imports from third countries A. LEGISLATION (3) Checks on imports from third countries shall be carried out in accordance with the provisions referred to below: European Union Switzerland 1. Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11). 2. Commission Regulation (EC) No 206/2009 of 5 March 2009 on the introduction into the Community of personal consignments of products of animal origin and amending Regulation (EC) No 136/2004 (OJ L 77, 24.3.2009, p.1). 3. Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). 4. Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). 5. Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ L 351, 2.12.1989, p. 34). 6. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stock farming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3). 7. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10). 8. Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). 9. Commission Decision 2002/657/EC of 12 August 2002 implementing Council Directive 96/23/EC concerning the performance of analytical methods and the interpretation of results (OJ L 221, 17.8.2002, p. 8). 10. Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11); 11. Commission Decision 2005/34/EC of 11 January 2005 laying down harmonised standards for the testing for certain residues in products of animal origin imported from third countries (OJ L 16, 20.1.2005, p. 61). 12. Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (OJ L 116, 4.5.2007, p. 9). 1. Law of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Article 57 thereof; 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); 3. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13); 4. Ordinance of the DFI of 16 May 2007 on controls on the import and transit of animals and animal products (Ordinance on controls, OITE; RS 916.443.106); 5. Ordinance of 28 November 2014 on the importation, the transit and exportation of pet animals (OITE-AC; RS 916.443.14); 6. Ordinance of 30 October 1985 on the fees levied by the Federal Food Safety and Veterinary Office (Ordinance on the Fees of the Federal Food Safety and Veterinary Office; RS 916.472); 7. Law of 9 October 1992 on foodstuffs (LDAL; RS 817.0); 8. Ordinance of 23 November 2005 on foodstuffs and consumer products (ODAlOUs, RS 817.02); 9. Ordinance of 23 November 2005 on the implementation of foodstuffs legislation (RS 817.025.21); 10. Ordinance of the DFI of 26 June 1995 on foreign substances and components in foodstuffs (OSEC; RS 817.021.23). B. IMPLEMENTING ARRANGEMENTS 1. For the purposes of applying Article 6 of Directive 97/78/EC, the border inspection posts of the Member States of the European Union shall be the following: the border inspection posts approved for veterinary checks on animal products listed in Annex I to the amended Decision 2009/821/EC.. 2. For the purposes of implementing Article 6 of Directive 97/78/EEC, the border inspection posts for Switzerland shall be: Name TRACES code Type Inspection centre Type of approval ZÃ ¼rich Airport CHZRH4 A Centre 1 NHC (4) Centre 2 HC(2) (4) Geneva Airport CHGVA4 A Centre 2 HC(2), NHC (4) The Joint Veterinary Committee shall be responsible for any subsequent amendments to the list of border inspection posts, their inspection centres and their type of approval. On-the-spot inspections are carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 45 of Regulation (EC) No 882/2004 and Article 57 of the Law on epizootic diseases. CHAPTER IV Health requirements and control requirements relating to trade between the European Union and Switzerland For sectors where recognition of equivalence is mutual, animal products traded between the Member States of the European Union and Switzerland shall move under the same conditions as products traded between the Member States of the European Union. Where necessary, these products are accompanied by the health certificates required for trade between the Member States of the European Union or defined in this Annex and available in the TRACES system. For the other sectors, the health requirements laid down in Chapter II of Appendix 6 shall continue to apply. CHAPTER V Health requirements and control requirements relating to imports from third countries I. EUROPEAN UNION  LEGISLATION (5) A. Public health measures 1. Directive 2009/32/EC of the European Parliament and of the Council of 23 April 2009 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients (OJ L 141, 6.6.2009, p. 3); 2. Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (OJ L 354, 31.12.2008, p. 34); 3. Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (OJ L 152, 16.6.2009, p. 11); 4. Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (OJ L 37, 13.2.1993, p. 1); 5. Commission Directive 95/45/EC of 26 July 1995 laying down specific purity criteria concerning colours for use in foodstuffs (OJ L 226, 22.9.1995, p. 1); 6. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stock farming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3); 7. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10); 8. Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1); 9. Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (OJ L 66, 13.3.1999, p. 16); 10. Directive 1999/3/EC of the European Parliament and of the Council of 22 February 1999 on the establishment of a Community list of foods and food ingredients treated with ionising radiation (OJ L 66, 13.3.1999, p. 24); 11. Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1); 12. Commission Decision 2002/840/EC of 23 October 2002 adopting the list of approved facilities in third countries for the irradiation of foods (OJ L 287, 25.10.2002, p. 40); 13. Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (OJ L 325, 12.12.2003, p. 1); 14. Regulation (EC) No 2065/2003 of the European Parliament and of the Council of 10 November 2003 on smoke flavourings used or intended for use in or on foods (OJ L 309, 26.11.2003, p. 1); 15. Directive 2004/41/EC of the European Parliament and of the Council of 21 April 2004 repealing certain directives concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption and amending Council Directives 89/662/EEC and 92/118/EEC and Council Decision 95/408/EC (OJ L 157, 30.4.2004, p. 33); 16. Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55); 17. Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206); 18. Commission Decision 2005/34/EC of 11 January 2005 laying down harmonised standards for the testing for certain residues in products of animal origin imported from third countries (OJ L 16, 20.1.2005, p. 61); 19. Commission Regulation (EC) No 401/2006 of 23 February 2006 laying down the methods of sampling and analysis for the official control of the levels of mycotoxins in foodstuffs (OJ L 70, 9.3.2006, p. 12); 20. Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5); 21. Commission Regulation (EU) No 252/2012 of 21 March 2012 laying down methods of sampling and analysis for the official control of levels of dioxins, dioxin-like PCBs and non-dioxin-like PCBs in certain foodstuffs and repealing Regulation (EC) No 1883/2006 (OJ L 84, 23.3.2012, p. 1); 22. Commission Regulation (EC) No 333/2007 of 28 March 2007 laying down the methods of sampling and analysis for the official control of the levels of lead, cadmium, mercury, inorganic tin, 3-MCPD and polycyclic aromatic hydrocarbons in foodstuffs (OJ L 88, 29.3.2007, p. 29). B. Animal health rules 1. Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ L 62, 15.3.1993, p. 49). 2. Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). 3. Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (OJ L 300, 14.11.2009, p. 1.) 4. Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). 5. Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). 6. Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). C. Other specific provisions (6) 1. Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino  Joint Declaration  Declaration by the Community (OJ L 359, 9.12.1992, p. 14). 2. Decision 94/1/EC, ECSC of the Council and the Commission of 13 December 1993 on the conclusion of the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation (OJ L 1, 3.1.1994, p. 1). 3. Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (OJ L 57, 26.2.1997, p. 4). 4. Council Decision 97/345/EC of 17 February 1997 concerning the conclusion of a Protocol on veterinary matters supplementary to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra (OJ L 148, 6.6.1997, p. 15). 5. Council Decision 98/258/EC of 16 March 1998 on the conclusion of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (OJ L 118, 21.4.1998, p. 1). 6. Council Decision 98/504/EC of 29 June 1998 concerning the conclusion of the Interim Agreement on trade and trade related matters between the European Community, of the one part, and the United Mexican States, of the other part (OJ L 226, 13.8.1998, p. 24). 7. Council Decision 1999/201/EC of 14 December 1998 on the conclusion of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (OJ L 71, 18.3.1999, p. 1). 8. Council Decision 1999/778/EC of 15 November 1999 concerning the conclusion of a Protocol on veterinary matters supplementing the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (OJ L 305, 30.11.1999, p. 25). 9. Protocol 1999/1130/EC on veterinary matters supplementing the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (OJ L 305, 30.11.1999, p. 26). 10. Council Decision 2002/979/EC of 18 November 2002 on the signature and provisional application of certain provisions of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (OJ L 352, 30.12.2002, p. 1). 2. Switzerland  Legislation (7) A. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10); B. Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13). 3. Implementing arrangements A. The Federal Food Safety and Veterinary Office shall apply, simultaneously with the Member States of the European Union, the import conditions set out in the acts mentioned in chapter I of this Appendix, the implementing measures and the lists of establishments from which the corresponding imports are authorised. This undertaking shall apply to all the relevant acts, irrespective of their date of adoption. The Federal Food Safety and Veterinary Office may adopt more restrictive measures and require additional guarantees. Consultations shall be held within the Joint Veterinary Committee to find suitable solutions. The Federal Food Safety and Veterinary Office and the Member States of the European Union shall notify each other of the specific import conditions established bilaterally which have not been harmonised at Union level. B. The border inspection posts of the Member States of the European Union referred to in point 1 of Part B of Chapter III of this Appendix shall check imports from third countries destined for Switzerland in accordance with part A of Chapter III of this Appendix. C. The Swiss border inspection posts mentioned in point 2 of Part B of Chapter III of this Appendix shall check imports from third countries destined for the Member States of the European Union in accordance with part A of Chapter III of this Appendix. D. Pursuant to the provisions of the Ordinance of 27 August 2008 on the import and transit of animal products by air from third countries (OITPA; RS 916.443.13), the Swiss Confederation shall retain the possibility of importing bovine meat from cattle potentially treated with hormonal growth-promoters. The export of such meat to the European Union shall be prohibited. In addition, the Swiss Confederation shall:  confine the use of such meat to direct selling by retail establishments to consumers under appropriate labelling conditions;  allow such meat to be introduced into Switzerland only through Swiss border inspection posts;  maintain an appropriate traceability and channelling system to prevent any possibility of such meat being subsequently introduced into the territory of the Member States of the European Union;  present once a year a report to the Commission on the origin and destination of the imports, plus an account of the checks carried out to ensure compliance with the conditions listed in the foregoing indents;  where there are concerns, these provisions shall be examined by the Joint Veterinary Committee. CHAPTER VI Fees 1. No fees shall be charged for veterinary checks carried out in trade between the Member States of the European Union and Switzerland. 2. For veterinary checks on imports from third countries, the Swiss authorities undertake to collect the official control fees provided for in Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1).. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (2) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (3) Unless indicated otherwise, any reference to an act shall mean that act as most recently amended. (4) By reference to the approval categories defined in Decision 2009/821/EC. (5) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (6) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. (7) Unless indicated otherwise, any reference to an act shall mean that act as amended before 31 December 2014. ANNEX IX Appendix 11 to Annex 11 to the Agriculture Agreement shall be replaced by the following: Appendix 11 Contact points I. For the European Union: The Director Veterinary and International Affairs Directorate-General for Health and Food Safety European Commission B-1049 Brussels, Belgium II. For Switzerland: The Director Federal Food Safety and Veterinary Office CH-3003 Berne, Switzerland.